WARD, Circuit Judge
(dissenting in part). A distributor of news —that is, of his information about things that have happened — neither invents, nor composes, nor manufactures anything; nor does he supply something which the public buys because it believes it originates with him and wants his article; nor does he own the news, but only his knowledge of the news. Therefore analogies from property created or protected by the patent, copyright, or trade-mark statutes, or by the principles regulating unfair competition, are wholly inapplicable. The distributor’s knowledge of news which he has gathered is his property, so long as he keeps it to himself or communicates it only to others on condition that they will do so. He, will be protected against any one who surreptitiously obtains this information from one of his members, subscribers, or employés, or by any form of pilfering or unfair means. Such were the cases of Kiernan v. Manhattan Co., 50 How. Prac. (N. Y.) 194; Exchange Co. v. Gregory, 1 Q. B. D. (1896) 147; Exchange Co. v. Central Co., 2 Chancery (1897) 48; Peabody v. Norfolk, 98 Mass. 452, 96 Am. Dec. 664; Dodge Co. v. Construction Co., 183 Mass. 62, 66 N. E. 204, 60 L. R. A. 810, 97 Am. St. Rep. 412; Board of Trade v. Hadden Co. (C. C.) 109 Fed. 705; National News Co. v. W. U. T. Co., 119 Fed. 294, 56 C. C. A. 198, 60 L. R. A. 805; Illinois Commission v. Cleveland Tel. Co., 119 Fed. 301, 56 C. C. A. 205; Board of Trade v. Christie, 198 U. S. 236, 25 Sup. Ct. 637, 49 L. Ed. 1031; Board of Trade v. Celia, 145 Fed. 28, 76 C. C. A. 28; Board of Trade v. Tucker, 221 Fed. 305, 137 C. C. A. 255; Hunt v. Cotton Exchange, 205 U. S. 333, 27 Sup. Ct. 529, 51 L. Ed. 821. In every one of these cases the court found that the defendant got the news or the quotations surreptitiously, and enjoined him for that reason. They abundantly support an injunction on the first grounds mentioned in the opinion of the court.
But if the distributor publishes, to use a word in this connection which I think has been unreasonably criticized, or abandons or dedicates or communicates his information to the world, his right of property in his information and his right to be protected against the *254use of it is gone. The Supreme Court in the Christie Case, supra, 198 U. S. 250, 25 Sup. Ct. 637, 49 L. Ed. 1031, likened property in news to property in trade secrets. The two are strikingly similar. The owner of a trade secret will be given protection against any breach of confidence in respect to it by his employés and against any dishonest discovery of it by third parties. If, however, he communicates the secret to another without condition, or if any one by his own efforts, for instance, by analysis of a secret compound, learns how it is made, such person may use it without any accountability to the original discoverer. That the discoverer spent much time and money in discovering the secret would not be regarded as a reason why such persons, learning it honestly, should not make use of it.
. In this case the' complainant- furnishes news to its members for the express purpose of their putting it on their bulletin boards and issuing it to the public in their newspapers. This is what they live on. After this it seems to me pure fiction to say that any property in the distributor survives. Everything in the nature of a confidence about the communication has ceased. That the rotation of the earth is slower than the electric current is a physical fact the complainant must reckon with in doing its business. That news dedicated to the public with the complainant’s consent by the morning newspapers in New York can be telegraphed in time to appear in the morning newspapers of San Francisco cannot qualify the legal effect of the dedication.
There being not the least evidence of anything fraudulent or underhanded in this method of obtaining news, I think the injunction should be denied.